.
.   .    .*




              OFFlCE   OF THE ATTORNEY    GENERAL   OF TEXAS

                                 AUSTIN
                                                                                                     893
_’           .




     -pro-tampor@Je.”          For the puFpo888 Of uua oplnlon u* as-
     SW0  that 7% h8Y8 refecsnao to a Ppeaial OountJ Judge. we
     karr bw        ua8bla to Sin4 8ay authoritq vhatsoeru     authoritlng
     th 8mOiatovllt       'Of8 ~O-tWJQOF84 O-t7    j-0.      -Of&?   88 lf8
     hsve been 8ble to drtumiae, t&a p8iUOn            Or ottlO* of pro-
     tel3JKiPe OOUIit7judgO dOU8 ~OtUbtMdUth8IlilV8             Ofthi
                                         .
     stota       l




                            368tiCCI   16, Artiela'v Ot tha state Coimtf~atioa, pro- .
     yidm            In -#t        88 fOuW81




               Artfolaa 1930, 1931, 1932, 1933, 1934 VernaQ1r Anrto-
     tated           ClVU
                 %ltUt98,, ana Artloles 554, 555, 5,d and 537, vsr-
     20n*s cod8 d caah8.l   Pracmdure, putain to the seleotian,
     -&3CtiOllOr 8~OfiltMllt Of 'I&%'Sial
                                        OOUlltyj-8.     we h8Ve
     ;uotd            jnd    &isoua8ed       the80   artioler   in   our   OplaSsns   Bob   O-3991
     .ad O-457a rektive to qumrtiona involoed in u;Ld op;htar~..
     lieare encloring oopio¶ of these opinion8 for yaw ooaT8niano0.
      22ersscre Ire&em it unMorsrsry to qUOt8 t&88e arbiolea at
     k@&     in thi8 opiniO%
 .                                                                                   894



!cnor6bb      W. P.      a-8,        Jr.,   w    3



              Weqwtefurt~r                  frooT&xar   JuHsprudoaoe,   Yoluao 25,
:sae8 306-308,. ar Sollwsr




               1. . . .

                 '%m od8atiOn Or 8ppofntMnt Of 8 apudQ1
     jaQa .lspropu anly qon thm conditiona apeclaed
     22ltba corutitution Qnd atatuto8. Acoordlq to
     suahcaaldltiarua speolaloolult~or dl8triOt judge
     aep.be selected by consent of the parties vhen the
     28aUbr jUd&S i% disquplffiedj &ZldM Cl8OtiCU Of           :
     a spus0l8ZL ,juQ8 bjattoamys      is proper si%olrlda
     district. judge 'fail or rstuse to hold ths court,’
     or, in tha care OS oouilty Judgss, is the judge
      'falks to sppmar 8t the tinrsappointed far holding
     the court or shod         he be abrent dur2z.gthe tua or
     *unsbla~r'uwi~           tc hold t& oourt.' Tao fare-
     gofag ai-8 tie only EL-oumstaaasr In weh'tki       aelao-
     tiOn Of 8 SpC%+ OOUZltyOr d.btriCt j-8          is BU-
     ti3cri.sad.      . 4 .
          With refermae  te tha pavers and duties of a speelti
j'ud@ 8hOtd   bg th 8fiOrIIOpS of th8 bS.r,~tMLQra~l~apou
~;c15 8t8t8d iX&%%USS ~UriS~~mdmaCS, ~O~SZU 25, pWm 3258
               Qrfng          the   contltud    absenao ai the regular
     j-8,         or his       ooittlntaed tmVS1~88
                                               to a8r08,   8
     sptoi8l    fudga elacted by ~#a 8ttoPnsy,   is, vitun
     the lm!lld.ZQ Of t&3 cCtl%titUtim   and 14V8, 8 jU&e
     of     the   oowt    l a 41 h sa   81 1 tb a a uth o r ity of a
     PeglllU         l&i k8pOt
                   jU@m               t0 Oa8@8 tbilt ~O~Plp
     caw before bin, or, at least, he ha8 suoh oi the
     regular judge’s   pwus    88 8re nece38ary to ensbls
     3.m to'tmnsaat the buaisinarsOS t&i oourt. An elect-
     ed speoial jtige my prerldo - 8vmn Bt a speotal
     zens of court - in all ca%es lo vhlah ha ia not dis-
     ijusltiied;hl8 authority ir not llxultedto t3m trial
     al cases In vhlah ths rtmalu         judge 1s not disquazF-
     fied.. 30 may dtlS5lOS8 cift+ unfInirhed business
     :r the r8&uldlr lnolmllbent or of Qnothu SpeC~Ql judw;
       .

                                                                                                       895


bacrablo Y. I?.Hama,                Jr., ~a            4


       kw may adjourn       aowt irem day to day: and ka may
       vaudate        aatr or hlzls prodooessar. Lt aecns, hav-
       ever,      that a special Judge has no authority beyond
       the ~tioular             court     Vhlch     he is ci1ootodto hold.*

              “A judge amointod    spoolally ~to try one aatme
      zay not trJ any othar uause ,mndl.aa In tho aourt un-
      lera he be appointed for that purpose by tba gu-tiaa
      to t&l4slat. Hcmevor, s-h a Judge haa ml1 author-
      ity to hear and d&e-,           not only the @articuUu
      suit pendiq, but alao any litigation bstveen #a
      aama parties miq          out of the suit.   A JLlOgb ap-
      pointed     to try a oauee vhich haa been consobia~~d
      nith othera ha8 jurlsdlation      ovez eaah of t&3 con-
      soIKda%wdCauses, but ha nraynot oonsolid8te the
      cnse that he haa been emlooted to try witi o?kue'~
      per&q       oasesi” (Texas Sudsprudence, ?olmsc 25,’
      ;jazs32d, fazr~-)bericti milvay co. Y. cabill,.
      3, v. 2321 Dsa~~i vi i?ridga~,32 a. if.qx; %rfki          _
      v . :.1wgrave,   3 5. Y. 90)
                 ds hazetofore otaied tha ‘ielectfcn                       or agcolntzent of
  3-pal.Shl      County.    jUd43d’ 1.a   pr’mer      Oe.       UNB      tb      COllhitiCIU    33e-
;i’izd     c.0   thw   C4Jurtltutlon        and    statutwr..         Ii0   fail      to ‘and   &y
tokit suth3rira    tlia,elaetioq or appointxbmt of a 3geaial
‘;uty                                           OS ‘the aami3-
      fudge to.prealda o~gr-or aat as .a zhimber~
Lacers’ court.. Therefore, it ~1s’our c@.nhn, that no spalal
x&y   ;udge caa be wleoted OP appointad to pszlars such dutlw.
                        a~nsldar
                 ‘denori’             YOW bacond &rtiou.                          hrtlcles  2354
r.ci7045,        Vernon’s     A;motatvd  Civil 3tatutev;‘read                      ar Sollovlr:

             “Art. 2554. Bo county-tax’shai~ h levied  wx-
      cegi  nt a reguUz  term ot the oourt, and vhen all
      t;embers of said c0m.t are pwsont.~
              *Art. 7045. The c&arlanePr        oourts OS t&J
      several    counties,   all the mqmbers thereof being
      3ressnt,    at  withor 0 re@ar     or sjHalal se8sicm,
      say at any tism aStar the tax aa8essors of their
      respective countloa,havo Sorvardbd to the Comptrol-
      ler thw said certfficate ad prior to the tfG4 ulna
      20 tux collootor       0:’ suoh aounty shall have begtg
      ta nak4 out hi3 rb08ipta, calculate       rh4 rat.4and
      zajeast   the taxes lovlwd In their reapwotivs corm-
      ties far gwnoral purpose8 to the taxable valuas
      3&m         3~ th4 asressmnt            f011s.”
              .       .
    d


          .       .
.




        lIoAor8bleW. P. Henna, Jp.,                   pS84   5


                                                                 Yerno~~a AMotated Civil
        Statutes,                                                aaao OS Cramer v. Sheppard,
        167 s. W.
                                'To our mfnd2, It Is illo&al         to cont4Ad
                          that. tho aonatruotion
                                           . .      484
                                                      -_ have  give43th4ae3-  conati-
                          tutlonal provlslona VoUld malm It lmpoaaible for
                          a co*uutyoam4ia~io~43rs~ oourt to Six tax rates,
                          if a menber th4reoS should bo absent for th4 aanm
                          reason Judge f)iron'vaaahrent, because Artlola 7045
                          of our Civil Ytatut48 requlras all au&era of auob
                          courts to bw present uhaa oounty tax rates are
                          fired. Certaidlg     a Statute    cazmot  ovwrrida the
                          Constitutioll. #hSrW the COilStitUtiOl3      FWllXitS   8
                          nomber to be absent,     a atatirta Cannot require     him
                          to be present. It follova that in auoh inatauoe
                          Article 7045, aupra, camotbe appliwd a3 to th4
                          member absent by aoaatitutLana1 authority."
                  &     tha case af~Broocka v. State, 41 3. W. (2d) 714,
        it is said that:
                                   .
                  'The 0caiaai0ners~     cmrt ~y~lwvy taxes c~ly
             at a regular    term with all nembera prwaent."
                  !I%w Suprenw CoUrt of Toxaa LI ccnstmlng                       tiLlale 1517
        (which is Aoy Artiole 2354, supra), said:
                                   'Art3014 1515 gave a power to levy taxas for
                          cmnty       purposes, and Aotlole  1517 imposed limita-
                          tiOA8      as to the mode of fJapoafngtaxes    as iolloliar
                          Xo county tax shall be levied except at a regular
                          term or the oou.rt,,ti      vhen all the mmbera of such
                          court are Fl’WS4At.      OnqUeatloMbly, the lagfalatur4
                          had the povor to r&m this rule. The limitation
                          admits of no ooAatr.uut.ioo.The iaeanfng is clear;
                          courts      cannot altar it or dlapenae vitb it.        A tax'
                          lwviwd at a called seesian oi! the aourt, or witkout
                          the prwawnoe a? the full nemberahlp, ir not leviwd
                          accomk?sg to lea, and ournot authorlao tba tax
                          colleotor to 441x4 and S4Ll prop4rt.y       to  enf033e
                          its    colleatian.”    (Free et al. v. 3carborough, 3
                          5. w. 430)

                  In th&matter  under ocmsidwration the county judge is
        .A absent  by &waiasion  of.the COAatitUtiDA. Thwrwlorw, it is
        kw OpiAicA of this departmwnt that the aase-of Craznwrx. +ep-
        .nzd, aUpra, ia AOt applicable to thW quWatiOA pzssented iA
             .       -
    a.                                                                                    897
.        .       .




    Honorable W. ?. Hems,                    Jr.,   page 6


     your Lnqulry.    St is our further opinion that the 0880 of
     Broocks v. State, --.
                         and the care
                                   __ of .Free
                                          .    et al. v. Soarborough,
     supa, are oontrolllng regarding tna quertlon undw mu&dera-
     tfon, which is the levying of a t&x. Therefore, the four coun-
     ty commIssionera   o&mot levy a taz In the absence of the coun-
     ty JuaSe.
               In oonneotion vith the lOregOing statements Ye
     dlreot your attentbn   to Senate Bill So. 245, Bats 48th Legis-
     lature, Regular Sebrlon, 1943, vhioh reads as iollovrr
                              "SeQtlnn 1. The pr0viriOna of Artiole 7045
                         and Artiole 2354, Revised Civil Statutes ot Texas,
                         1925, relative to the levying of taxha bg the Coun-
                         ty Ccmmisalone~s’Court are’hereby suspended until
                         M3Y 1, 1945.
                              'Sea. 2.  So county taX shall 3s lirvied exoept
                         at a regular term of the court, tiead
                                                             vhen ~21 nemberr
                         of said court ard present. ?rbvided, hovevep, that
                         if my ussaber ar me&mm   of the CcmnZrai~nors Court
                         or the County judge is In aotlvs military or naval
                         sffrvic4,county taxea may be levted at a.njr rogulat
                         ten of the Co=lmi8slonsrsCourt when a quorum o?
                         it3 nerabersare prsaenti Thla section shall be ef-
                         fective until the dar;eset out l.ESection 1.

                                “380. 3. The Commisaionnrs Court of the stvtral ’
                         countLea, all the ntembersthereof be-             present at
                         either a regular or ~peoial session, map at an&
                         tica after the Tax Asaearors of their rerpective
                         counties have iomuded            to t’heComptroller the eaid
                         cerrtiricate,    and pior      to the time when the Tax
                         Collactor 0: such oountf shall have begun to make
                         out his receipts, oaloulate the rate and adjust the
                         t-8       Isvie& ln their i’eepeativecount&es for general
                         D,,WDO~e.    to the table        ValuS shown by the ae8eseL
                         zent rolls; DrOVlaUCi,        however, that if aup member
                         or memberr,of the Comalsrioners Sourt or the Coun-
                         ty J&ge IS Ln aotive mLUtary or naval service,
                         cou&y taxes~may be levied at any regular tern of
                         the Commissioners       Court    when a qaor-um ai lta nwaberr
                         ax ,present. TMs Seotlon shall be offootive until
                         the date set out in Bectlon 1 of this bill.
             . -
     .
.           . .
                                                                                898

     iionorable         W. P. Rernu,   Jr.,   page 7


                         ‘Sea. 4. The’crowded    condition  of the calendar
                   oreater M ,emargenoy and an imperative pub110 neees-
                   eit;r that the Constitutional   Rule requiring  billa
                   to be read on three several dayr In each Rouse be
                   suspended, and said Rule Is hereby suepended, arid
                   that thlr Aat ahall take efreot and be In force frola
                   and after its paseage, and it ia so enaoted.”
                 Thin Aot.Osa approved Ihy 7, 1943, and becomes eifea-
     tive   90 d&m after  the date or adjournaent   of the Legislature.
     Thhi  Act is not nov ei’feotive   aad wads? the faotr presented
     Ft vi.11 have no applloation    to the quartfan umier canaiders-
     fion as the county judge ia not in active militag      or naval
     service.                                                I
                                                           Your3 very truly

                                                       ATTmRY OEemAL OP %Lxk3




    AW:db


                                               ,




    --